Citation Nr: 0304284	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling, 
effective December 14, 1998, and 50 percent disabling, 
effective November 1, 1999.

2.  Entitlement to service connection for a dental condition, 
to include for purposes of Class II outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.

This case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1998 and March 2000, when 
it was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

In its November 1998 remand, the Board observed that although 
the RO determined that service connection for a dental 
condition was not warranted under 38 C.F.R. §§ 3.381 and 
4.149, the RO had not adjudicated the veteran's claim that he 
was entitled to service connection under 38 C.F.R. § 17.161 
for treatment purposes.  The Board also observed that in 
August 1953, service connection was accorded for teeth 
numbers 2, 6, 7, 10 and 32 for treatment purposes, but it was 
apparent that the veteran was not afforded treatment for 
those teeth.  In its remand, the Board directed the RO to 
consider service connection for a dental condition for the 
purpose of outpatient treatment considering the provisions of 
38 C.F.R. § 17.161.

In a February 1999 decision, the RO adjudicated the issue of 
entitlement to service connection for treatment purposes for 
a dental condition resulting from service trauma (category 
Class II treatment).  See 38 C.F.R. § 17.161(c)(a).  The 
claims file, however, does not reveal that the RO, 
thereafter, provided the veteran with a supplemental 
statement of the case addressing this issue.  See 38 C.F.R. § 
19.31.  In addition, the RO failed to address entitlement to 
service connection for the purpose of outpatient treatment 
under the provisions of 38 C.F.R. § 17.161(b)(2)(i).  As a 
result, the March 2000 remand requested that the RO determine 
if the veteran was entitled to treatment indicated as 
reasonably necessary for the one-time correction of his 
service-connected noncompensable dental condition, within the 
meaning of 38 C.F.R. § 17.161(b)(2)(i).

Turning to the veteran's PTSD claim, the Board notes that 
during the pendency of the appeal, a June 2000 rating 
decision assigned a 30 percent evaluation, effective December 
14, 1998, and a 50 percent evaluation, effective November 1, 
1999.  The rating decision provides that the effective date 
of the 50 percent evaluation corresponds to a claim for an 
increased PTSD evaluation received on November 1, 1999.  In 
this regard, the Board notes that correspondence received on 
November 1, 1999 clearly indicates that it is a notice of 
disagreement (NOD) with the 10 percent evaluation for the 
veteran's PTSD.  A June 2000 Statement of the Case also 
identifies this correspondence as an NOD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record indicates that 
the veteran's PTSD did not result in occupational and social 
impairment with reduced reliability and productivity from the 
period from December 14, 1998 to October 31, 1999.

3.  The competent medical evidence of record indicates that 
the veteran's PTSD did not result in occupational and social 
impairment with deficiencies in most areas for the period 
beginning November 1, 1999.

4.  The veteran applied for dental treatment within one year 
of his separation from service; he did not receive dental 
treatment pursuant to his August 1953 dental rating granting 
service connection for treatment purposes for teeth numbers 
2, 6, 7, 10 and 32.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD, for the period from December 14, 1998 to 
October 31, 1999, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2002); 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001) (codified as amended to 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD, for the period beginning November 1, 1999, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2002); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (codified as amended to 38 C.F.R. § 
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

3.  Entitlement to service connection for a dental condition 
for the purpose of Class II one-time outpatient dental 
treatment is warranted.  38 U.S.C.A. §§ 1712, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 17.161(b)(2)(i) (2002); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The veteran provided testimony during a 
February 2002 hearing regarding the issue of PTSD.  A 
September 2001 letter to the veteran informed him of the VCAA 
and VA's enhanced duty to assist and notify, advised him of 
the evidence necessary to substantiate his dental claim, and 
requested that he submit information and release forms so 
that VA could obtain outstanding evidence.  The RO advised 
the claimant of the evidence necessary to substantiate his 
claims, as well as the VCAA and VA's enhanced duty to assist 
and notify, by Supplemental Statements of the Case date in 
June and July 2002.  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria which govern 
the criteria for the current claims. 

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require an 
additional medical examination in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 U.S.C. § 5103A..  Moreover, the Board 
observes that the veteran failed to report for a VA PTSD 
examination in March 2002.  The "duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claims, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claims.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claims below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).



Factual Background 

The veteran has submitted various pieces of correspondence to 
VA regarding both claims, and offered personal testimony 
regarding his PTSD during a February 2002 hearing.  The Board 
will address his contentions together for the sake of 
clarity.  Regarding his dental claim, the veteran contends 
that he was service-connected for a dental condition by an 
August 1953 rating decision and thus he does not understand 
why entitlement to service connection is at issue at this 
point.  Moreover, he contends that he did not receive the 
dental treatment to which he was entitled due to the date 
rating decision.  

Turning to the PTSD claim, the veteran contends that the 
current evaluations do not adequately address the severity of 
his disability.  In this regard, he states that his symptoms 
have increased since the September 11 terrorist attacks.  He 
notes difficulty sleeping, involving nightmares and sweats; 
flashbacks; and difficulty being around people other than his 
friends.  Nightmares were often triggered by seeing something 
on TV, especially war movies or violence.  

The record before the Board contains a variety of post-
service VA outpatient records, VA examination reports and 
private treatment records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records indicate that the 
veteran underwent dental care, unrelated to trauma.  His 
service medical records are negative for any indication that 
he underwent dental trauma.  

A VAF 10-2731, Request For Administrative And Adjudicative 
Action, dated July 1, 1953, provides that the veteran had 
requested a determination of service connection for a dental 
condition in order to obtain VA dental treatment.  An August 
1953 VA Dental Rating Sheet provides that the veteran had 
been examined in March 1951 upon entering service, and 
subsequently examined in August 1951 and February 1953.  
Teeth 2, 6, 7, 10 and 32 were noted to have been incurred or 
aggravated in service.  

VA treatment records are negative for complaints, symptoms, 
findings or diagnoses pertaining to PTSD during the appeal 
period.  

The report of an April 1999 VA PTSD examination provides that 
the veteran raised quarter horses as a business part-time.  
He also took care of his wife, after she had surgery on a 
shoulder.  He went to horse shows and sales.  On mental 
status examination, the veteran was appropriately dressed, 
with indication of good hygiene.  He maintained good eye 
contact with no observed abnormal mannerisms.  He was a 
little anxious during the interview, with indication of 
guarded and depressed mood.  He had appropriate communication 
without any difficulties.  There was no indication of 
abnormal thought processes and he denied hallucinations and 
delusions.  Attention, concentration, memory and recall were 
intact.  There was no ritualistic behavior or any indication 
of panic reactivity or distress.  He denied suicidal or 
homicidal ideation.  Insight and judgment were intact and the 
veteran had logical thought processes with no indication of 
organicity.  

The Axis I diagnosis was PTSD, delayed, prolonged, mild, 
service-connected.  The Axis V Global Assessment of 
Functioning (GAF) score was 80 currently and for the past 
year.  The examiner stated that the veteran continued to 
experience recurring dreams and nightmares, with resulting 
anxiety over the years.  He continued to have recurrent and 
intrusive distressing recollections of the events of the war, 
with continued psychological reactivity at the exposure of 
events resembling the aspect of his traumatic experience.  
Although at this time it was not too severe, he continued to 
experience episodic difficulties which had affected his day 
to day activities and current lifestyle.  He had maintained 
productive goals and gainful employment but had continued to 
experience emotional difficulties.  The examiner recommended 
that the veteran's PTSD evaluation be maintained at the 
current 10 percent level, with further review and 
reevaluation in the next six to twelve months of the symptoms 
referable to his PTSD.  

The report of a July 2000 VA PTSD examination provides that 
the examiner reviewed the veteran's claims file.  The 
examiner stated that the veteran's social life was limited, 
although he did enjoy spending time with relatives, taking 
care of his wife and going to horse sales and shows.  The 
veteran was still self-employed racing quarter horses.  On 
mental status examination, the veteran was appropriately 
dressed, had good hygiene, maintained good eye contact, 
presented no abnormal thought processes or abnormal impulses 
during the interview, had a quite anxious mood, and was at 
times guarded with the reflection of a very guarded affect.  
There was no indication of any suicidal or homicidal 
ideations, delusions or hallucinations.  Memory, recall, 
attention and concentration were intact.  Insight and 
judgment were adequate.  

The final Axis I diagnosis was PTSD, moderate, chronic, 
service-connected.  The Axis V GAF score was 80 currently and 
for the past year.  The examiner stated that the veteran 
continued to suffer from PTSD symptoms, as exemplified by his 
recurring combat dreams and nightmares.  He had anxiety with 
increased physiologic reactivity to thoughts and feelings of 
his time in Korea.  His anxiety and depression resulted in 
decreased sleep and continued instability on a daily basis.  
The veteran had maintained adequate adjustment to his 
civilian life with good social and occupational functioning.  
However, he was experiencing continued combat trauma leading 
to sleep disturbance, depression and anxiety.  The examiner 
recommended that the veteran be maintained on his current 
disability, be reevaluated in the next six to twelve months, 
and be evaluated for depression and anxiety as he might 
benefit from an antidepressant and individual psychotherapy.

The veteran failed to report for a VA PTSD in examination in 
March 2002.  



Legal Analysis

PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule, a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Diagnostic Code 9411.

A 50 percent evaluation for PTSD is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsess 
ional rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 30 percent, effective December 
14, 1998, or an evaluation in excess of 50 percent, effective 
November 1, 1999.  In so finding, the Board observes that the 
weight it places on a medical professional's opinion depends 
on factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he 
or she reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, it 
is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Turning to the claim for an evaluation in excess of 30 
percent, the Board observes that the April 1999 VA 
examination report is the sole medical evidence regarding the 
veteran's service-connected PTSD for the relevant time 
period.  This report fails to show that the veteran's PTSD 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.  Indeed, the veteran was working part-
time, took care of his wife, had no observed abnormal 
mannerisms or abnormal thought process, hallucinations and 
delusions, ritualistic behavior or any indication of panic 
reactivity or distress, or suicidal or homicidal ideation.  
The examiner described the veteran's PTSD as mild.  

The examiner summarized the results of the veteran's mental 
status examination with GAF scores of 80.  Such scores also 
indicate that the veteran's PTSD did not warrant an 
evaluation in excess of 30 percent for the relevant time 
period.  By definition, the GAF scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. 
§ 4.125 (2002).  According to the GAF Scale, a score between 
71 and 80 means that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

Turning to the claim for an evaluation in excess of 50 
percent, the Board observes that the July 2000 VA PTSD 
examination fails to show that the veteran's PTSD resulted in 
occupational and social impairment is present with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Diagnostic Code 
9411.  The report provides that the veteran enjoyed spending 
time with relatives, taking care of his wife and going to 
horse sales and shows.  He was still self-employed racing 
quarter horses.  He presented no abnormal thought processes 
or abnormal impulses, and presented no indication of any 
suicidal or homicidal ideations, delusions or hallucinations.  
The examiner described the veteran's PTSD as moderate and 
noted that he had maintained adequate adjustment to his 
civilian life with good social and occupational functioning.  

The results of the veteran's mental status examination were 
again summarized by GAF scores of 80.  Referring to the 
discussion of GAF scores set forth above, the Board observes 
that a GAF score of 80 indicates that the veteran's PTSD did 
not warrant an evaluation in excess of 50 percent for the 
relevant time period.  DSM-IV at 32; 38 C.F.R. § 4.125.  

The Board has also considered the veteran's credible hearing 
testimony as to his sleep problems, difficulty being around 
people other than friends, and increase in symptom since the 
September 11 terrorist attacks.  While the veteran's is 
competent to describe his PTSD symptoms, Falzone v. Brown, 8 
Vet. App. 398, 405 (1995), nothing in his testimony 
demonstrates entitlement to evaluations for PTSD in excess of 
30 percent or 50 percent for the relevant time periods.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096.


Dental

VA laws applicable to service connection for dental disorders 
were revised effective June 8, 1999. 64 Fed. Reg. 30392 (June 
8, 1999).  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 
(effective after June 8, 1999).  Teeth noted as normal at 
entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  Id.

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  See 38 C.F.R. § 
3.381(e).

Generally, subject to the requirements set forth above, a 
veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161 (2001).  The Board notes that 
this statute and regulation were not amended in June 1999.  
As the Board's prior remands indicate that section17.161 is 
the applicable law in this case, the Board observes that 
neither the prior nor the revised dental regulations are more 
favorable to the veteran's claim.  

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that the veteran has an adjudicated service-connected 
compensable dental condition.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  38 C.F.R. § 17.161(b)(2)(i).  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  See VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2001).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for treatment purposes 
for a dental condition resulting from service trauma 
(category Class II(a) treatment).  The competent medical 
evidence of record, including the veteran's service medical 
records and post-service medical records, is completely 
negative for any indication of in-service dental trauma.  The 
sole dental treatment the veteran underwent during service 
was unrelated to trauma or trauma-induced conditions.  38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).

On the other hand, the Board does find that the evidence 
supports entitlement to a one-time correction of the 
noncompensable service-connected dental condition.  The July 
1953 VAF 10-2731, Request For Administrative And Adjudicative 
Action, indicates that the veteran had applied for such 
treatment within one year of his separation.  The August 1953 
VA Dental Rating Sheet provides that teeth 2, 6, 7, 10 and 32 
were noted to have been incurred or aggravated in service.  
38 C.F.R. § 17.161(b)(2)(i).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 30 percent 
evaluation for PTSD, for the period from December 14, 1998 to 
October 31, 1999, is denied.  

Entitlement to an evaluation in excess of 50 percent 
evaluation for PTSD, for the period beginning November 1, 
1999, is denied.

Entitlement to Class II one-time outpatient dental treatment 
is granted.  



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

